Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00730-CV

                                   William K. LESTER,
                                         Appellant

                                             v.

                                    Harold CONWAY,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13820
                      Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee Harold Conway recover his costs of this appeal from
appellant William K. Lester.

      SIGNED December 14, 2016.


                                              _____________________________
                                              Patricia O. Alvarez, Justice